Exhibit 10.32

GRANT OF NON-QUALIFIED STOCK OPTION

PURSUANT TO

ATLAS ENERGY, INC. 2009 STOCK INCENTIVE PLAN

THIS AGREEMENT, made as of this              day of                     , 20    
(the “Grant Date”) by and between                     , (“Participant”) and
ATLAS ENERGY, INC. (together with its successors and assigns hereinafter
referred to as, the “Company”).

WHEREAS, the Company’s 2009 Stock Incentive Plan (the “Plan”) provides for the
granting of Nonqualified Options by the Committee to Eligible Individuals, in
accordance with the terms and provisions thereof; and

WHEREAS, the Committee considers the Participant to be an Eligible Individual,
and has determined that it would be in the best interest of the Company to grant
the Nonqualified Options described herein on the terms and conditions
hereinafter set forth; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Plan.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

  1. Grant of Option.

Subject to the terms and conditions hereinafter set forth, the Company, with the
approval and at the direction of the Committee, hereby grants to the
Participant, a Nonqualified Option to purchase up to              shares of
common stock of the Company, par value $.01 per share (the “Shares”), at an
exercise price of $             per Share. Such option is hereinafter referred
to as the “Option” and the Shares purchasable upon exercise of the Option are
hereinafter sometimes referred to as the “Option Shares.” The Option is not
intended to be an Incentive Stock Option.

 

  2. Installment Exercise.

Subject to such further limitations as are provided herein, the Option shall
become exercisable in [four (4)] installments, the Participant having the right
hereunder to purchase from the Company the following number of Option Shares
upon exercise of the Option, on and after the following dates, in cumulative
fashion:

[(a) on and after the              anniversary of the Grant Date, up to     %
(ignoring fractional Shares) of the total number of Option Shares;

(b) on and after the              anniversary of the Grant Date, up to an
additional     % (ignoring fractional Shares) of the total number of Option
Shares;



--------------------------------------------------------------------------------

(c) on and after the             anniversary of the Grant Date, up to an
additional     % (ignoring fractional Shares) of the total number of Option
Shares; and

(d) on and after the             anniversary of the Grant Date, the remaining
Option Shares.]

 

  3. Termination of Option.

(a) The Option and all rights hereunder with respect thereto, to the extent such
rights shall not have been exercised or terminated earlier in accordance with
the terms of this Agreement, shall terminate and become null and void after the
expiration of ten (10) years from the Grant Date (the “Option Term”).

(b) Upon the Participant’s Termination of Employment by reason of Retirement (as
defined in Section 14[(c)] below) or Disability, the portion of the Option that
was outstanding and exercisable as of such Termination of Employment may be
exercised by the Participant during the following periods: (i) the six (6)-month
period following the date of Termination of Employment by reason of Disability;
and (ii) the one (1) year period following the date of Termination of Employment
by reason of Retirement, but not later than the end of the Option Term.

(c) Upon the Participant’s Termination of Employment by reason of death, any
unvested portion of the Option shall immediately vest in full and become
exercisable by the Participant’s legal representative for the one (1) year
period following the date of Termination of Employment, but not later than the
end of the Option Term.

(d) Upon the Participant’s Termination of Employment by the Company without
Cause (as defined in Section 14(a) below) [or by the Participant for Good Reason
(as defined in Section 14(b) below) in each case],1 upon or during the one-year
period following a Change of Control, any theretofore unvested portion of the
Option shall immediately vest in full and become exercisable for the one
(1) year period following the date of Termination of Employment, but in any case
not later than the end of the Option Term.

(e) Upon the Participant’s Termination of Employment by the Company for Cause,
any unexercised portion of the Option shall immediately terminate and become
null and void.

(f) Upon the Participant’s Termination of Employment other than as provided for
in Sections 3(b), (c), (d) and (e) above, the portion of the Option that was
outstanding and exercisable as of such Termination of Employment may be
exercised during the ninety (90) day period following such Termination of
Employment, but not later than the end of the Option Term.

 

1 For the “senior” level award agreement.



--------------------------------------------------------------------------------

(g) A transfer of the Participant’s employment between the Company and any
Subsidiary or Affiliate, or between any Subsidiaries or Affiliates, shall not be
deemed to be a Termination of the Employment.

 

  4. Exercise of Option.

(a) The Participant may exercise the Option with respect to all or any part of
the number of Option Shares granted hereunder by giving the Chief Legal Officer
of the Company written notice of intent to exercise, in the form attached hereto
(the “Notice of Exercise”). The Notice of Exercise shall specify the number of
Option Shares as to which the Option is to be exercised and the date of exercise
thereof, which date shall be at least five (5) days after the giving of such
notice unless an earlier time shall have been mutually agreed upon.

(b) Full payment (in U.S. dollars) by the Participant of the exercise price for
the Option Shares purchased shall be made on or before the exercise date
specified in the Notice of Exercise in cash, or, as and to the extent permitted
by the Committee, the exercise price may be paid by any of the other methods
allowed under Section 5(g) of the Plan.

(c) On the exercise date specified in the Notice of Exercise or as soon
thereafter as is practicable, the Company shall cause to be delivered to the
Participant, a certificate or certificates for the Option Shares then being
purchased (out of theretofore unissued Shares or reacquired Shares, as the
Company may elect) upon full payment for such Option Shares. The obligation of
the Company to deliver Shares shall, however, be subject to the conditions set
forth in the Plan (including, without limitation, under Section 14(a) thereof).

(d) If the Participant fails to pay for any of the Option Shares specified in
the Notice of Exercise or fails to accept delivery thereof, the Participant’s
right to purchase such Option Shares may be terminated by the Company. The date
specified in the Notice of Exercise as the date of exercise shall be deemed to
be the date of exercise of the Option, provided that payment in full for the
Option Shares to be purchased upon such exercise shall have been received by
such date.

(e) The Company or any Affiliate is authorized to withhold from any payment due
or transfer made under this Option or from any compensation or other amount
owing to the Participant, including by payroll deduction, the amount (in cash,
Option Shares, other securities or other property as determined by the
Committee) of any applicable taxes payable in respect to this Option, its
exercise or any payment or transfer under this Option or the Plan and to take
such other action as may be necessary in the opinion of the Company or such
Affiliate to satisfy its withholding obligations for the payment of such taxes,
all in accordance with Section 14(d) of the Plan. If Shares (including Option
Shares) are used to satisfy tax withholding, such Shares shall be valued based
on their Fair Market Value when the tax withholding is required to be made;
provided, however, that not more than the legally required minimum tax
withholding amount may be settled by Share withholding.



--------------------------------------------------------------------------------

  5. Adjustment of and Changes in Shares of the Company.

In the event of a Corporate Transaction or Share Change, the Committee or the
Board shall make such adjustment to the Option as is provided for in Sections
3(d) and (e) of the Plan.

 

  6. No Rights as Stockholder.

Neither the Participant nor any personal representative shall be, or shall have
any of the rights and privileges of, a stockholder of the Company with respect
to any Shares purchasable or issuable upon the exercise of the Option, in whole
or in part, prior to the date of exercise of the Option.

 

  7. Non-Transferability of the Option.

During the Participant’s lifetime, the Option shall be exercisable only by the
Participant or any guardian or legal representative of the Participant, and the
Option shall not be transferable except, in the case of death of the
Participant, by will or the laws of descent and distribution, nor shall the
Option be subject to attachment, execution or other similar process. In the
event of (a) any attempt by the Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided for herein,
or (b) the levy of any attachment, execution or similar process upon the rights
or interest hereby conferred, the Company may terminate the Option by notice to
the Participant and it shall thereupon become null and void.

 

  8. No Contract of Employment.

This Agreement shall not constitute a contract of employment, and shall not
confer upon the Participant any right to continued employment or other service
relationship with the Company or its Subsidiaries, nor shall it interfere with
or limit in any way the right of the Company or any Subsidiary or Affiliate to
terminate the employment or other service relationship of the Participant at any
time.

 

  9. Amendment of Option.

The Option may be amended by the Board or the Committee at any time, subject to
the provisions of Section 12(d) of the Plan.

 

  10. Notice.

Any notice to the Company provided for in this instrument shall be addressed to
it in care of its Chief Legal Officer at its executive offices at 1845 Walnut
Street, 10th Floor, Philadelphia, Pennsylvania 19103 or at such other address as
to which the Company shall have notified Participant in writing and any notice
to the Participant shall be addressed to the Participant at the current address
shown on the payroll records of the Company. Any notice shall be deemed to be
duly given if and when properly addressed and posted by registered or certified
mail, postage prepaid.



--------------------------------------------------------------------------------

  11. Incorporation of Plan by Reference.

The Option is granted pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and this Agreement shall in all respects be
interpreted in accordance with the Plan. This Agreement is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the Shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law. The Committee shall
interpret and construe the Plan and this Agreement, and its interpretations and
determinations shall be conclusive and binding on the parties hereto and any
other person claiming an interest hereunder, with respect to any issue arising
hereunder or thereunder, all in accordance with the provisions of the Plan
(including Section 2 thereof).

 

  12. Cancellation and Rescission of Option.

Notwithstanding anything in this Agreement to the contrary, the Committee may
cancel, rescind, suspend, withhold or otherwise limit or restrict the exercise
of the Option at any time if the Participant (i) is convicted of a felony or a
crime of moral turpitude with respect to the Company or its Subsidiaries or
Affiliates; (ii) engages in fraud or embezzlement with respect to the Company or
its Subsidiaries or Affiliates; or (iii) materially breaches the Participant’s
obligations under any written non-competition, non-solicitation or
confidentiality agreement entered into between the Participant and the Company
or any of its Subsidiaries or Affiliates (each, a “Rescission Event”).

(b) Upon exercise of an Option, the Committee may require that the Participant
certify in a manner acceptable to the Committee that he or she has not engaged
in any conduct that constitutes a Rescission Event. In the event that a
Participant engages in conduct that constitutes a Rescission Event before, or
during the one-year period after, any exercise of the Option, such exercise may
be rescinded by the Company within two years after the Participant engages in
such conduct. In the event of any such rescission, the Participant shall pay to
the Company the amount of any gain realized or payment received as a result of
the rescinded Option, in such manner and on such terms and conditions as may be
required by the Committee, and the Company shall be entitled to set off against
the amount of any such gain any amounts owed to the Participant by the Company.

 

  13. Governing Law.

This Agreement, and all determinations made and actions taken thereunder, shall
be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws.



--------------------------------------------------------------------------------

  14. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

(a) “Cause” means Cause (or a term of similar import) as defined in an
Individual Agreement to which the Participant is party, or, if there is none,
“Cause” means the Participant’s: (i) commission of a felony or a crime of moral
turpitude; (ii) commission of any act of malfeasance or wrongdoing against the
Company or any Subsidiary of the Company; (iii) a material breach of the
Company’s policies or procedures; (iv) willful and continued failure to perform
the Participant’s material duties; (v) willful misconduct which causes material
harm to the Company or its Subsidiaries or Affiliates or their respective
business reputations, including due to any adverse publicity; or (vi) material
breach of the Participant’s obligations under any agreement (including any
covenant not to compete) entered into between the Participant and the Company or
any of its Subsidiaries or Affiliates. Notwithstanding anything in Section 2(c)
of the Plan, following a Change in Control, any determination by the Committee
as to whether “Cause” exists shall be subject to de novo review.

2 [(b) “Good Reason” means Good Reason (or a term of similar import) as defined
in an Individual Agreement to which the Participant is a party, or, if there is
none, “Good Reason” means, without the Participant’s written consent, (i) the
Participant’s position, authority, duties or responsibilities are materially
diminished from those in effect during the 90-day period immediately preceding a
Change in Control, (ii) a reduction of ten percent or greater in the
Participant’s annual base salary as in effect during the 90-day period
immediately prior to the Change in Control, or as the same may be increased from
time to time or (iii) the Company requires the Participant regularly to perform
his duties of employment beyond a fifty (50) mile radius from the location of
the Participant’s employment immediately prior to the Change in Control. In
order to invoke a termination for Good Reason, the Participant shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iii) within 60 days following the
Participant’s knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may cure the condition if such
condition is reasonably subject to cure. In the event that the Company fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Participant’s Termination of Employment must occur, if at all, within 90
days following the end of such Cure Period in order for such termination as a
result of such condition to constitute a termination for Good Reason.]

(c) “Retirement” means the Participant’s Termination of Employment on or
following age 65 and, except as otherwise determined by the Committee, after
five years of service with the Company and its Subsidiaries, other than by
reason of the Participant’s death, Disability or by the Company for Cause [;
provided, however, that following a Change in Control a Participant’s
Termination of Employment due to Retirement shall be treated as a Termination of
Employment by the Company without Cause for all purposes of this Agreement]3.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

2 For the “senior” level award agreement.

3 Proviso is for the “senior” level award agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest to this Grant of Non-Qualified Stock Option and the
Participant has placed his or her signature hereon, effective as of the date
hereof.

 

ATLAS ENERGY, INC. By:  

 

  ACCEPTED AND AGREED TO: By:  

 

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby agree that all of the
decisions and determinations of the Committee with respect to the Option shall
be final and binding.

 

 

  

 

Date

   Participant



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

Date:                     ,             

The undersigned hereby irrevocably elects to exercise on                     ,
             the Nonqualified Option granted on              by Atlas Energy,
Inc. to the undersigned to the extent of purchasing              Shares of Atlas
Energy, Inc. and hereby makes payment of $             in payment of the actual
exercise price thereof, or otherwise elects to satisfy such exercise price
thereof by another method approved by the “Committee” (as defined in the Atlas
Energy, Inc. 2009 Stock Incentive Plan).

 

 

INSTRUCTIONS FOR REGISTRATION OF SHARES

 

 

 

Name:                                      
                                         
                                         
                                         
                                         
                                           

(Please typewrite or print in block letters)

Address:                                      
                                         
                                         
                                         
                                                                                

Signature:                                      
                                         
                                         
                                         
                                                                             